Smith, J.
1. Notwithstanding a petition for certiorari may contain an assignment of error raising a question of law, yet where the determination of the case depends entirely upon a contested issue of fact, a judgment rendered by the magistrate is not reviewable by certiorari. Therefore in this case the judge of the superior court did not err in dismissing the certiorari. See Toole v. Edmonson, 104 Ga. 776 (31 S. E. 25), and cases there cited.
2. “It can make no difference for what reason the writ of certiorari was dismissed in this ease; the court did right in dismissing the same, and affirming the judgment of the justice.” Wilson v. Burks, 71 Ga. 862; McPherson v. Stroup, 100 Ga. 228 (28 S. E. 157).

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., conew.